Citation Nr: 1726327	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-21 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 8, 2016, and in excess of 50 percent from March 8, 2016, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for PTSD with a 30 percent evaluation effective September 29, 2010. A subsequent March 2016 rating decision by the RO increased the Veteran's rating for PTSD to 50 percent effective March 8, 2016. 

The Board notes that the Veteran has been assigned a 100 percent schedular rating for ischemic heart disease effective from August 2010. The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

 However, a grant of a 100 percent disability does not always render the issue of TDIU moot. As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether the disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).
In this regard, during the pendency of this appeal, however, the Veteran indicated that he left his last job and is currently unable to work due to his service-connected PTSD. Therefore, the Board finds that a claim for a TDIU was reasonably raised by the record during the course of the appeal for increased rating, and that claim is part of the appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

This issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

FINDINGS OF FACT

Prior to and from March 8, 2016, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, irritability, and some social isolation.  

CONCLUSIONS OF LAW

1. The criteria for an initial 50 percent rating for PTSD prior to March 8, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).  

2. The criteria for an initial disability rating in excess of 50 percent for PTSD from March 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.

This claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Available VA and private treatment records are of record. The Veteran has not identified any additional records that should be attained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an initial rating above 30 percent prior to March 8, 2016.  The Board also finds that the Veteran is not entitled to a rating higher than 50 percent from March 8, 2016.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 30 percent from September 29, 2010 until March 8, 2016 and 50 percent from March 8, 2016 under Diagnostic Code (DC) 9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2016).  

Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]). The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system. 80 Fed. Reg. 53,14308 (Mar. 19, 2015). However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded. Id. As the Veteran's claim had been certified to the Board, prior to the effective date of the change, the DSM-IV is still applicable to his claim.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

The rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule. Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record following the submission of the Veteran's psychiatric disorder claim, the Board notes that for clarity, it will proceed to review the evidence of record based on each separate rating period. The Board will consider all the evidence chronologically.

A. Period Prior to March 8, 2016. 

In October 2010, the Veteran reported to the VA psychiatric clinic and indicated that he was having some difficulty with PTSD in that he got easily agitated and angry. He denied suicidal or homicidal ideation. 

In April 2011, the Veteran had a VA examination. He was being treated with Trazadone and Citalopram at the time and not attending group or individual therapy. The Veteran reported moderate chronic depressed mood which he partially attributed to his physical limitations. He reported keeping in touch with his adult sons weekly and seeing friends once a week. He also participated in a bowling league and enjoyed watching television. The examiner found him to be moderately impaired with regard to psychosocial functioning. 

The Veteran was oriented to person, time and place. He also had insight and judgment. He had no inappropriate behavior at the examination. 

In terms of memory, the Veteran had a normal remote memory with a mildly impaired recent memory. He also reported recurrent and intrusive distressing recollections of rocket attacks during combat. He did not like being around groups and felt "on guard". He often had dreams which disrupted sleep behavior. The Veteran reported sleep impairment for the past 10-20 years. The Veteran indicated that he had chronic irritability and said he was angry at how he was treated as a Vietnam Veteran. He also reported that he engaged in verbal altercations.

The Veteran reported last working in January 2004 and that he left due to anger issues, sleep problems and difficulty getting along with others. He worked part-time, 10 hours a week, at a church in 2010 but was laid off due to the economy. 

The VA examiner found that the Veteran did not have total occupational or social impairment or reduced reliability or productivity due to PTSD symptoms. There was, however, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms. 

In August 2011, the Veteran reported to the VA psychiatric clinic with a dysphoric mood and agitated affect. His attire was appropriate, his grooming fair and his eye contact and speech were within normal limits. He reported irritability and poor mood but denied suicidal or homicidal ideation. He had a GAF score of 55. 

In October 2011, the Veteran wrote a notice of disagreement with his 30 percent rating. He contended that he has several panic attacks a week, has 20 incidences of memory loss a week, loses sleep every night and is not able to socialize with anyone except for his wife. He also stated that PTSD caused him to lose his job in 2004. 

In October 2011, the Veteran reported to the VA psychiatric clinic that he had nightmares about 2 nights a week. He also reported problems with crowds. He indicated he could get together at a small family gathering but felt the need to leave as quickly as possible. He endorsed flashbacks, emotional numbness, hypervigilance and irritability. He also indicated depression and anticipatory anxiety. He denied suicidal or homicidal ideation. 

In February 2012, the Veteran reported to the VA psychiatric clinic and reported that he fought in his sleep regularly, had continued anger and frustration, and exhibited a lot of ruminative thinking. He reported that his depression was exacerbated by the benefits process. His insight and judgment was rated as fair. He denied suicidal or homicidal ideation. 

During this period, the Board finds that the Veteran generally was able to perform satisfactorily. However, the Board notes that there is evidence of some impairment due to flashbacks, hypervigilance, irritability and sleep impairment. He also indicated depression and anticipatory anxiety. He did, however, deny suicidal or homicidal ideation. The Veteran also reported some difficulty with crowds although he appeared to have satisfactory family relationships and some social activities. The Board finds that overall prior to March 8, 2016, the Veteran's PTSD more nearly approximates a disability productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, irritability, and some social isolation.  As discussed below, the Board finds that the symptoms evidenced prior to March 8, 2016 and from that date are substantially similar such that a consistent 50 percent rating is warranted during the entire appeal period.  

B. Period from March 8, 2016

The Board finds that during the period from March 8, 2016, the Veteran's symptoms are not characterized by more than occupational and social impairment with reduced reliability and productivity due to his symptoms. Therefore, a 50 percent rating is appropriate during this period. 

In March 2016 the Veteran had another VA examination for PTSD. He was found to have occupational and social impairment with reduced reliability and productivity. The Veteran reported staying in touch with his siblings and children as well as continuing to have a good relationship with his wife. The Veteran denied significant social relationships and reported that he spent most of his day alone either watching TV or working in the yard while his wife went to work. He also did not prefer visitors. 

During his examination, the Veteran presented with good grooming and hygiene and was alert and oriented. He had a constricted affect and described his mood as "very depressed". The Veteran reported sleep problems with bad dreams occurring 3-4 times a week that usually involved someone chasing him. His last specific nightmare about Vietnam was two weeks before the examination. He also reported panic attacks "every once in a while" in large groups of people.  He denied suicidal or homicidal ideation but his thought content was found to be preoccupied with several topics.  

The Board notes that for a 70 percent rating the Veteran would have to have deficiencies in most areas. However, the Veteran is able to relate with his family, has no suicidal ideations, no obsessive rituals, no major difficulties communicating and no general difficulties with performing activities of daily living such as grooming, dressing and household chores. The Board therefore, finds that the Veteran's demonstrated particular symptoms are not those associated with a 70 percent rating, or others of similar severity, frequency, and duration.

C. Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Related factors include "marked interference with employment" and "frequent periods of hospitalization." If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 38 C.F.R. § 3.321  (b)(1) (2016).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is an assertion that the Veteran's PTSD has impacted his employment. There is also no indication that the Veteran's PTSD has caused frequent hospitalization during the pendency of the claim or that the schedular requirements have otherwise been rendered impractical. A remand for referral of the claim for a higher initial rating for PTSD for extraschedular consideration is therefore not warranted. 38 C.F.R. § 3.321  (b)(1). As the Board has not considered whether these disabilities caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU. See Brambley v. Principi, 17 Vet. App. 20, 24   (2003).
ORDER

Entitlement to an initial rating of 50 percent prior to March 8, 2016 for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 50 percent from March 8, 2016 for PTSD is denied. 


REMAND

The Veteran indicated that he left his last job due to PTSD symptoms, and that he is unable to work currently because of PTSD. The Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating. Rice v. Shinseki, 22 Vet. App. 4   (2009). The RO has not yet considered the claim of entitlement to TDIU. Thus, the Board finds that, after giving the Veteran an opportunity to file a formal application for TDIU, and completing the other actions noted below, the RO should adjudicate the claim. Bernard v. Brown, 4 Vet. App. 38  (1993). 

 Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran a VA Form 21-8940, to be completed to file a formal application for TDIU.

2. Send to the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU. The letter should specifically notify the Veteran of the criteria to establish entitlement to TDIU.

3. With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records. All attempts to locate records must be documented in the claims file.

4. Determine whether of the matter of entitlement to a TDIU should be referred to the Director, Compensation Service, for extraschedular consideration as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.

5. Then, adjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


